362 S.W.3d 510 (2012)
Fred EGERT, Claimant/Respondent,
v.
THE TRAINING ASSOCIATES CORPORATION, Employer/Respondent, and
DIVISION OF EMPLOYMENT SECURITY, Appellant.
No. ED 96791.
Missouri Court of Appeals, Eastern District, Division Three.
April 3, 2012.
Michael E. Pritchett, Jefferson City, MO, for appellant.
Fred Egert, St. Peters, MO, pro se.
David H. Luce, Clayton, MO, Harvey J. Shulman, Washington, DC, for respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
The Division of Employment Security ("the Division") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") in favor of Fred Egert ("Egert") and the Training Associates Corporation ("TTA"). The Division argues the Commission erred in holding: (1) Egert was not entitled to wage credits because TTA was acting as a temporary help firm under Section 288.030.1(27), RSMo 2000[1]; (2) Egert was not entitled to wage credits on the theory that no agency relationship existed between TTA and Medicine Shoppe International ("MSI"); and (3) Egert was not entitled to wage credits because a proper application of the twenty-factor method of applying the common law right to control test shows that the large majority of the factors point to an employer-employee relationship and TTA had the right to control Egert.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been *511 furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000.